Citation Nr: 1228651	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  06-17 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel



INTRODUCTION

The Veteran had active military service from February 1972 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an April 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The Board remanded the Veteran's hearing loss claim in May 2010 and September 2011 for further development.  Thereafter, the claim was referred by the Board for a Veterans Health Administration (VHA) medical expert opinion in March 2012, and it has since returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The weight of the competent medical evidence is in relative equipoise as to the question of whether the Veteran's hearing was normal upon service entrance.  

2.  The most probative competent medical evidence relates the Veteran's bilateral hearing loss to in-service acoustic trauma.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veteran seeks service connection for bilateral hearing loss.  Herein, the Board grants service connection for such disability, which represents a complete grant of the benefit sought on appeal.  As such, no discussion of VA's duty to notify and assist is necessary. 

As to VA's duty to assist, the Board notes that VA has associated with the claims file all available pertinent evidence.  In addition, the Veteran was afforded formal VA audiological examinations and medical opinions regarding the etiology of the Veteran's hearing loss have been obtained.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2011).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection for certain chronic diseases, including sensorineural hearing loss, will be rebuttably presumed to have been incurred in or aggravated by service if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2011). 

At the time of the service entrance examinations, those persons entering military service are presumed to be in sound physical and mental condition, except for those disorders, disease, or other "infirmities" that are noted on their service entrance physical examination.  38 U.S.C.A. §§ 1111, 1132.  For those disorders that preexisted service and were worsened or "aggravated" during such service, a Veteran may obtain service connection.  38 U.S.C.A. §§ 1110, 1111, 1131, 1132, 1153 (West 2002).  A preexisting disability or disease will be considered to have been aggravated by active service when there is an increase in disability during service, unless there is clear and unmistakable (obvious and manifest) evidence that the increase in disability is due to the natural progress of the disability or disease. Aggravation of a preexisting condition may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 (a)(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) (holding that the presumption of aggravation created by § 3.306 applies only if there is an increase in severity during service); Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  In VAOGCPREC 3-2003, VA's General Counsel determined that the presumption of soundness is rebutted only where clear and unmistakable evidence shows that the condition existed prior to service and that it was not aggravated by service.  The General Counsel concluded that VA is required to bear the burden of showing the absence of aggravation in order to rebut the presumption of sound condition.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004) and Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003).

The absence of documented hearing loss while in service is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  
The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). 

Under 38 C.F.R. § 3.385 (2011), for the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470   (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996). 

III.  Background and Analysis

The Veteran seeks service connection for bilateral hearing loss.  His DD-214 shows that he received a sharpshooter (M-16) badge.  He is currently service connected for tinnitus.

Audiometric testing on a December 1971 pre-induction examination report showed the following decibel levels at specified frequencies:  




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
25
X
10
LEFT
25
20
20
X
10

An April 1972 audiological examination showed puretone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
45
30
45
X
25
LEFT
20
10
10
X
10

Service records show treatment for ear congestion, infection and complaints of hearing loss.  


A June 1972 discharge examination report showed puretone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
40
25
30
LEFT
30
20
20
20
10

In July 1974, the Veteran filed his original service connection claim for hearing loss.  

In an August 1974 rating decision, the RO denied service connection for bilateral hearing loss, in essence, because the Veteran's entrance examination showed evidence of mild to moderate defective hearing and the Veteran had only four months of service.  VA audiology reports, from 2005 to 2007, show treatment for a moderate to severe bilateral hearing loss and use of hearing aids.  The records also show a history of surgery on the right eardrum (in 1980s or 1990s).

In August 2010, the Veteran was afforded a VA audiological examination in conjunction with the instant appeal.  The examiner noted that, on entrance, the Veteran's hearing was "borderline normal."  It was further noted that, upon discharge, the Veteran displayed "mild bilateral hearing loss."  The examiner opined that the Veteran's hearing loss at discharge was not consistent with hearing loss associated with noise exposure, and that the audiometric value shift was not considered significant by VA standards.  Therefore, the examiner found that the Veteran's hearing loss was not likely aggravated beyond its natural progression during service.  It was also noted that hearing loss was not likely caused during service.

Pursuant to the Board's request, the examiner of the August 2010 examination was asked to provide a supplemental medical opinion in an effort to further clarify the etiology of the Veteran's hearing loss.  In a supplemental medical opinion dated in November 2011, the same examiner concluded that the Veteran's bilateral hearing loss was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner indicated that the Veteran's mild low frequency hearing loss at service separation was not consistent with noise exposure.  The examiner also cited to the Veteran's reports of ear infections in childhood, ear surgeries in the 1980-1990's, and occupational noise exposure as an automobile mechanic and railroad worker.  

Thereafter, in March 2012, the Board referred the Veteran's claim for a VHA medical expert opinion for further clarification.  In response to the Board's opinion request, a March 2012 VHA medical expert reviewed the entire record and provided an opinion.  In this regard, the expert opined that the Veteran's pre-induction examination in December 1971 did not show that he had hearing loss at that time.  The expert also opined that it is at least as likely as not that the Veteran's bilateral hearing loss had its onset during his military service.  

Having reviewed all evidence of record, the Board notes that the audiological findings of record confirm that the Veteran currently has bilateral hearing loss, as defined under 38 C.F.R. § 3.385.  

The Board notes further that a diagnosis of hearing loss is not "noted" on the Veteran's pre-induction examination report.  However, the August 2010 VA examiner did refer to the Veteran's pre-induction audiometric findings ranging from 10 to 25 dB, as "borderline normal," which raises the issue of whether the Veteran's hearing was in fact normal upon service entrance.  But when this question was posed to the March 2012 VHA expert, she specifically indicated that the Veteran's audiometric findings were normal during his pre-induction examination.  In forming that opinion, the expert relied on the 2004 Handbook of Standard Procedures and Best Practice for Audiology Compensation and Pension examinations which provide that hearing levels from 0-25 dB are considered normal.  However, the Board notes that the normal threshold standard relied upon by the March 2012 VHA expert conflicts with the threshold standard discussed in Hensley, which indicates that only hearing levels from 0-20 dB are considered normal.  Thus, according to Hensley, the Veteran in this case had some degree of hearing loss during the pre-induction examination.  

Nonetheless, the record contains the August 2010 VA opinion which notes the Veteran's hearing as borderline normal during the pre-induction examination, and the March 2012 VHA opinion which indicates that it was normal at that time.  The Board finds these medical opinions to be equally probative on the question of whether the Veteran had hearing loss upon service entrance, and as a result, finds such evidence to be in relative equipoise.  Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Thus, with resolution of any doubt in the Veteran's favor, the Board concludes that the Veteran's hearing was normal upon service entrance.  In this regard, the Board finds that the presumption of soundness applies in this case, and has not been rebutted by clear and unmistakable evidence that a hearing loss preexisted service and was not aggravated in service.  See, e.g., September 2011 Board remand.  Therefore, the Board must now analyze whether the evidence reflects that the Veteran's hearing loss was incurred in, or had its onset during, service. 
 
Although the VA examiner in August 2010 (and again in November 2011) opined that the Veteran's hearing loss is less likely as not related to service, the Board is inclined to afford greater weight to the March 2012 VHA medical expert opinion that related the Veteran's hearing loss to service.  This is so because after a review of the August 2010 and November 2011 opinions, the Board found deficiencies in such opinions and particularly the supporting rationales.  See September 2011 Board remand; Board March 2012 VHA opinion request.

Significantly, the Board finds the March 2012 VHA etiology opinion took into account all evidence of record, to include the unfavorable etiology opinion(s).  In determining that the Veteran's hearing loss at least as likely as not had its onset during military service, the VHA medical expert pointed to three 1972 physician notes which show the Veteran's reports of having had pain and congestion in his ears, which the expert felt could have accounted for the Veteran's mixed hearing loss in April 1972.  The VHA medical expert further noted that the Veteran was a sharpshooter during service, and the Board finds that the Veteran has competently and credibly reported that he experienced noise exposure.  Indeed, he is already service connected for tinnitus, secondary to military noise exposure.  Additionally, while the VHA medical expert acknowledged that the Veteran's post-service noise exposure as an auto mechanic and railroad worker may have had an adverse effect on hearing, she also indicated that hearing loss was present in both ears in June 1972, during service.  The Board finds the March 2012 VHA medical expert opinion to be factually accurate and fully articulated; it contains sound reasoning.  

In light of the current medical evidence of bilateral hearing loss, the conceded in-service noise exposure, and the most probative medical opinion of record, the Board finds that service connection for bilateral hearing loss is warranted. 


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


